Citation Nr: 1631541	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-02 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to May 11, 2007 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 11, 2007 for the grant of entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to May 11, 2007 for the grant of entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim seeking service connection for hearing loss.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2007 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran also filed a timely notice of disagreement with the December 2007 denials of entitlement to service connection for hypertension, a heart disability, and sleep apnea.  The Veteran did not perfect his appeal of these issues; therefore, they are not before the Board at this time.
  
The issue of entitlement to service connection for hearing loss is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  On September 2, 2003, the RO received the Veteran's original claims of entitlement to service connection for PTSD and tinnitus and denied them in a final rating decision issued in October 2004.

2.  On May 11, 2007, the RO received the Veteran's claim to reopen a previously denied claim seeking service connection for PTSD; the claim was reconsidered and granted on the basis of newly received service department records.

3.  On May 11, 2007, the RO received the Veteran's claim to reopen a previously denied claim seeking service connection for tinnitus; the claim was reopened and granted based on new and material evidence that did not include service department records.

4.  On May 11, 2007, the RO received the Veteran's original claim of entitlement to service connection for diabetes mellitus; there was no previous communication from the Veteran that could reasonably be construed as a formal or informal claim for service connection for diabetes mellitus. 

5.  A December 2007 rating decision denied a claim to reopen the claim of entitlement to service connection for hearing loss; the Veteran did not perfect his appeal of the denial after issuance of a Statement of the Case in January 2009.

6.  The evidence added to the record after the expiration of the appeal period following the December 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 2, 2003, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.304, 3.400(q) (2016).

2.  The criteria for an effective date prior to May 11, 2007 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.303, 3.400(q) (2016).

3.  The criteria for an effective date prior to May 11, 2007 for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.303, 3.309, 3.400(q) (2016).
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all pertinent available service treatment records, service personnel records, records from the Social Security Administration (SSA), and VA and private treatment records identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

II. General Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Effective Dates

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2016).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(c) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2016).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. 
§ 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2016).

In a December 2007 rating decision, claims of entitlement to service connection for PTSD and tinnitus were reopened and granted on the merits, and an original service connection claim for diabetes mellitus was granted.  The effective date assigned for service connection for each disability was May 11, 2007.  The Veteran argues that he is entitled to an effective date of September 2, 2003, the date of his original claims for service connection for PTSD and tinnitus.  

The record reflects that the Veteran filed claims seeking service connection for PTSD and tinnitus in September 2003 that were denied in an October 2004 rating decision.  Contrary to the Veteran's assertion in a March 2010 written statement to his Congressman, there is no record of an appeal of that decision.  In fact, the next communication from the Veteran with regard to these claims was received on May 11, 2007.  

Submission of new and material evidence within a year of a rating decision delays finality of the rating decision until such time as readjudication of the claim with consideration of that evidence occurs and that decision becomes final.  38 C.F.R. 
§ 3.156(b).  Here, the Veteran did not appeal the October 2004 rating decision, and no new and material evidence was received within one year of the decision; therefore, the decision became final.
 
Nevertheless, if the new and material evidence received at any time after the original denial consists of service department records, and those records are the basis for the subsequent grant of service connection, then the effective date for the grant will be the date of the original claim. 38 C.F.R. § 3.156 (c). 

Service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1).

Where the new and material evidence consists of a supplemental report from the service department received before or after the decision has become final, the former decision will be reconsidered by the agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have not been located and forwarded to VA.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as may be affected by the filing date of the original claim.  38 C.F.R. § 3.156 (c). 

Here, service department records were received in March 2007, May 2007, October 2007, and November 2007.  These records consisted of declassified military records that pertain to the Veteran's reported stressors, as well as evidence that he received the Combat Action Ribbon.  It is apparent from the December 2007 rating decision that the RO relied on these newly obtained service records in granting the claim of entitlement to service connection for PTSD.  Consequently, the December 2007 adjudication of the Veteran's claim of entitlement to service connection for PTSD is a reconsideration of the October 2004 decision, and the grant of entitlement to service connection for PTSD is retroactive to the original claim for benefits.  Therefore, an effective date of September 2, 2003, but no earlier, for the grant of entitlement to service connection for PTSD is granted.
However, with regard to the Veteran's tinnitus, the basis for the denial of the tinnitus claim in October 2004 was that there was no evidence that the disability existed.  The claim was then reopened and granted in the December 2007 rating decision because the new evidence showed a current diagnosis of tinnitus and a relationship between the disability and the Veteran's in-service noise exposure.  The grant of entitlement to service connection for tinnitus did not depend on the new service department records.  Rather, the December 2007 rating decision noted that service records did not show the disability of tinnitus.  In light of these facts, the appropriate effective date for the grant of the claim of entitlement to service connection for tinnitus is May 11, 2007, the date of receipt of the Veteran's claim to reopen the previously denied claim for service connection for tinnitus. 

In the absence of the above exceptional circumstances, the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), and only a request for revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (holding that absent a showing of clear and unmistakable error, the appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran has not raised a claim of CUE in the October 2004 rating decision, and the next correspondence from the Veteran after that decision with regard to tinnitus was the May 2007 claim for benefits.  Therefore, an effective date prior to May 11, 2007 for the grant of entitlement to service connection for tinnitus is denied. 

As for the service connection claim for diabetes mellitus, retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2016).  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2016); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As pertinent to this case, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  See 38 C.F.R. 
§ 3.816(b)(1), (2) (2016).  As the Veteran is a Vietnam Veteran with diabetes mellitus, he is a Nehmer class member.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3) (2016).  If those requirements are not met, however, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400 (2016).  See 38 C.F.R. 
§ 3.816(c)(4) (2016).  

The Veteran was not denied compensation for diabetes between September 25, 1985 and May 3, 1989; he did not submit a claim for service connection for diabetes between May 3, 1989 and May 8, 2001, the date on which the liberalizing law adding diabetes as a disease presumptively due to in-service exposure to herbicides became effective; and he did not submit a claim for diabetes within one year from his separation from service.  Accordingly, while the Veteran is a Nehmer class member, the requirements for the application of 38 C.F.R. § 3.816 (c)(1)-(3) (2016) are not met and the effective date for service connection for diabetes must be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400 (2016).  See 38 C.F.R. § 3.816 (c)(4) (2016).  

The Veteran's May 2007 application for benefits for diabetes mellitus is the first claim of record for service connection for that disability.  The Veteran did not claim diabetes mellitus in September 2003, and in fact, the record shows that diabetes mellitus was not diagnosed until 2004.  Moreover, there are no submissions received prior to May 2007 that could reasonably be construed as a claim for benefits.  Therefore, an effective date prior to May 11, 2007 for the grant of entitlement to service connection for diabetes mellitus is denied. 
 
IV. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
The original claim of entitlement to service connection for hearing loss was received in September 2003 and denied in the October 2004 rating decision on the basis that the Veteran's hearing was shown to be within normal limits, and so he did not have a disability under VA regulations.  A December 2007 rating decision reopened the claim, finding that the Veteran had a current hearing loss disability, but denied the claim on the merits because the evidence did not show that the hearing loss was a result of the Veteran's military service.

Since the December 2007 denial, additional evidence in the form of VA and private treatment notes, SSA records, and lay statements has been received, as well as the report of a May 2011 VA examination.  Among these records are VA treatment notes that provide additional information regarding the history, nature, and severity of the Veteran's hearing loss disability and his noise exposure in service.  This evidence goes to the missing element of a relationship between the Veteran's hearing loss and military service.  Therefore, the Board determines that the evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.  The claim of entitlement to service connection for hearing loss is reopened.


ORDER

Entitlement to an effective date of September 2, 2003, but no earlier, for the grant of entitlement to service connection for PTSD is granted.

Entitlement to an effective date prior to May 11, 2007 for the grant of entitlement to service connection for tinnitus is denied.

Entitlement to an effective date prior to May 11, 2007 for the grant of entitlement to service connection for diabetes mellitus is denied.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for hearing loss is granted.
REMAND

Regrettably, the Board determines that a remand is necessary with regard to the Veteran's service connection claim for hearing loss.  The June 2007 VA examiner opined that she could not determine a relationship between the Veteran's hearing loss and his military service without resort to speculation, which is an inadequate response.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Another VA opinion was received in May 2011 in which the examiner indicated that the Veteran's hearing loss was not a result of military noise exposure because, even though there were no other audiograms in service treatment records other than the entrance examination, there also was no evidence that the Veteran had sought treatment within a reasonable time post-service.  The Board finds that this rationale is also inadequate because the fact that the Veteran did not seek treatment for his hearing loss does not dictate that he did not have hearing loss at that time.  Further, it did not take into account the Veteran's assertions regarding his diminished hearing in service such as those documented by the June 2007 VA examiner.  Consequently, the Board finds that another VA opinion regarding the etiology of the Veteran's hearing loss must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2. After completion of the above, an addendum medical opinion must be obtained from an examiner with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's hearing loss.  

The examiner must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically a result of his active service, to specifically include his military noise exposure.  

The examiner should also comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

If an opinion cannot be provided without another clinical examination, such examination must be scheduled.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


